Case 1:21-cv-00074-LDH-CLP Document 1-1 Filed 01/06/21 Page 1 of 19 PageID #: 7




                           EXHIBIT A
Case 1:21-cv-00074-LDH-CLP Document 1-1 Filed 01/06/21 Page 2 of 19 PageID #: 8

                                                                           Service of Process
                                                                           Transmittal
                                                                           08/31/2020
                                                                           CT Log Number 538183977
   TO:      Thomas Sparno, General Counsel
            Schindler Elevator Corporation
            20 Whippany Rd
            Morristown, NJ 07960-4524

   RE:      Process Served in New York

   FOR:     Schindler Elevator Corporation (Domestic State: DE)




   ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

   TITLE OF ACTION:                  PLINIO MOLINA and MEOLI DEVORA, PLTFS. vs. SCHINDLER ELEVATOR CORPORATION,
                                     DFT.
   DOCUMENT(S) SERVED:               -
   COURT/AGENCY:                     None Specified
                                     Case # 5158322020
   NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition
   ON WHOM PROCESS WAS SERVED:       C T Corporation System, New York, NY
   DATE AND HOUR OF SERVICE:         By Courier on 08/31/2020
   JURISDICTION SERVED :             New York
   APPEARANCE OR ANSWER DUE:         None Specified
   ATTORNEY(S) / SENDER(S):          None Specified
   ACTION ITEMS:                     CT has retained the current log, Retain Date: 09/01/2020, Expected Purge Date:
                                     09/06/2020

                                     Image SOP

                                     Email Notification, Elizabeth Dunn elizabeth.dunn@schindler.com

                                     Email Notification, Yohanny Nguyen yohanny.nguyen@us.schindler.com

   SIGNED:                           C T Corporation System
   ADDRESS:                          1209 N Orange St
                                     Wilmington, DE 19801-1120
   For Questions:                    866-401-8252
                                     EastTeam2@wolterskluwer.com




                                                                           Page 1 of 1 / RK
                                                                           Information displayed on this transmittal is for CT
                                                                           Corporation's record keeping purposes only and is provided to
                                                                           the recipient for quick reference. This information does not
                                                                           constitute a legal opinion as to the nature of action, the
                                                                           amount of damages, the answer date, or any information
                                                                           contained in the documents themselves. Recipient is
                                                                           responsible for interpreting said documents and for taking
                                                                           appropriate action. Signatures on certified mail receipts
                                                                           confirm receipt of package only, not contents.
Case 1:21-cv-00074-LDH-CLP Document 1-1 Filed 01/06/21 Page 3 of 19 PageID #: 9




             YVETTE                                         1 LBS           16 1 OF 1
             2126088959
             MICHAEL B. PALILLO, P.C.
             277 BROADWAY,SUITE 501
             NEW YORK NY 10007

           'SHIP TO:                                                 111
               2128948940
               CT CORPORATION SYSTEM
               26TH FLOOR
               28 LIBERTY STREET
             • NEWYORK NY 10005-1514 Nilk111:11
                                              111


               1;:1114
             4.:;    ' TTF     3%. NY102 9-09
                            t.„,.,
                .:11.". • 11..f:.1%.
            (1111                        1111 1 1 1 1 1 1 1 1 1 1
                                            I
             UPS GROUND
             TRACKING #: 1Z FRO 167 03 9967 8093


                                                    I 1 I 11 1



                       11         1111
             BILLING: P/P

                                   -
                                                                              IME77E
             Reference#1: MOLINA & DEVORA v. Schlinder Elev                   MG LIM TM
                                  IJIS 22.0.12.   WNI1NV50 31.0A 07/2020.
Case 1:21-cv-00074-LDH-CLP Document 1-1 Filed 01/06/21 Page 4 of 19 PageID #: 10


                                                                  BROADWAY CHAMBERS BUILDING

   PALILLOLAW
    MICHAEL B. PAULL°, PC
                                                                  277 BROADWAY
                                                                  SUITE 501
                                                                  NEW YORK, NEW YORK 10007

                                                                  P 212.608.8959
    Michael B. Wino                                                 212.608.0304
    Ryan Amato                                                    mpalillo@pahllolaw.com
                                                                  ramato@palillolaw.com




                                            August 27, 2020


  Via UPS
  CT Corporation System
  28 Liberty Street, 26th Floor
  New York, NY 10005


                                RE: Plinio Molina and Meoli Devora v.
                                    Schindler Elevator Corporation
                                    Job Submission - Job #19178

  Dear Sir/Madam:

        Enclosed herein please find the following:

              1.      Job Submission dated August 27, 2020 Job #19178.

            2. One (1) copy of the Summons & Verified Complaint
  and Notice of Electronic Filing;

            3. Entity Information for Defendant, Schindler
  Elevator Corporation.

       Should you have any questions please do not hesitate to
  contact the office of the undersigned.

                                      V   y truly yours,

                                                    ciaa
                                      MICHAEL B. PALII:I0

  MBP/yv
  Ends.
          Case on
 Entity Informati 1:21-cv-00074-LDH-CLP Document 1-1 Filed 01/06/21 Page 5 of 19 PageID #: 11
                                                          https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTIT




        NYS Department of State

        Division of Corporations


        Entity Information

        The information contained in this database is current through August 26, 2020.

                          Selected Entity Name: SCHINDLER ELEVATOR CORPORATION
                                           Selected Entity Status Information
                         Current Entity Name: SCHINDLER ELEVATOR CORPORATION
                                DOS ED #:         541881
                        Initial DOS Filing Date: MARCH 02, 1979
                                 County:          NEW YORK
                              Jurisdiction:       DELAWARE
                              Entity Type:        FOREIGN BUSINESS CORPORATION
                         Current Entity Status: ACTIVE

                                    Selected Entity Address Information
            DOS Process(Address to which DOS will mail process if accepted on behalf of the
                                                                                            entity)
            C T CORPORATION SYSTEM
            28 LIBERTY ST.
            NEW YORK,NEW YORK,10005
                                         Chief Executive Officer
            GREG ERGENBRIGHT
            20 WHIPPANY ROAD
            PO BOX 1935
            MORRISTOWN,NEW JERSEY,07962-1935
                                       Principal Executive Office
            SCHINDLER ELEVATOR CORPORATION
            20 WHIPPANY RD
            MORRISTOWN,NEW JERSEY,07960
                                            Registered Agent



1 of2
                                                                                                  8/27/2070 4..44 PM
          Case 1:21-cv-00074-LDH-CLP
 Entity Informatio n.                Document 1-1 Filed 01/06/21 Page 6 of 19 PageID #: 12
              6
                                                       https://appext20.dos.ny.govicorp_public/CORPSEARCEENTIT.


             C T CORPORATION SYSTEM
             28 LIBERTY ST.
             NEW YORK,NEW YORK,10005


                                   This office does not record information regarding
                                 the names and addresses of officers, shareholders or
                                 directors of nonprofessional corporations except the
                                 chief executive officer, if provided, which would be
                                 listed above. Professional corporations must include
                                   the name(s)and address(es) ofthe initial officers,
                                  directors, and shareholders in the initial certificate
                                   ofincorporation, however this information is not
                                      recorded and only available by viewing the
                                                      certificate.

                                                 *Stock Information

                              # of Shares        Type of Stock       $ Value per Share
                                            No Information Available

                         *Stock information is applicable to domestic business corporations.

                                                    Name History

                Filing Date Name Type                Entity Name
               MAY 21, 1985 Actual    SCHINDLER ELEVATOR CORPORATION
               MAR 02,1979 Actual     SCHINDLER HAUGHTON ELEVATOR CORPORATION

        A Fictitious name must be used when the Actual name of a foreign entity is unavailable for use in New
         York State. The entity must use the fictitious name when conducting its activities or business in New
                                                       York State.

                     NOTE: New York State does not issue organizational identification numbers.

                                             Search Results New Search

           Services/Programs I Privacy Policy I Accessibility Policy I Disclaimer I Return to DOS
                                          Homeoge I Contact Us




2 of2
                                                                                                      8/27/20741 4..210 PM
Case 1:21-cv-00074-LDH-CLP Document 1-1 Filed 01/06/21 Page 7 of 19 PageID #: 13




  SUPREME COURT OF THE STATE OF NEW YORK
  COUNTY OF KINGS

 PLINIO MOLINA and MEOLI DEVORA,

                           Plaintiff/Petitioner,

           - against -                                       Index No.515832/2020
 SCHINDLER ELEVATOR CORPORATION,

                           Defendant/Respondent.

                              NOTICE OF ELECTRONIC FILING
                                   (Mandatory Case)
                                 (Uniform Rule § 202.5-bb)

       You have received this Notice because:

             1)The Plaintiff/Petitioner, whose name is listed above, has filed this case using the
             New York State Courts E-filing system ("NYSCEF"), and

             2)You are a Defendant/Respondent(a party) in this case.

       •If you are represented by an attorney:
        Give this Notice to your attorney. (Attorneys: see "Information for Attorneys" pg. 2).

       •If you are not represented by an attorney:
        You will be served with all documents In paper and you must serve and file your
        documents in paper, unless you choose to participate in e-filing.

         If you choose to participate in e-filing, you must have access to a computer and a
        scanner or other device to convert documents into electronic format, a connection
        to the Internet, and an e-mail address to receive service of documents.

        The benefits of participating in e-filing include:

                    •serving and filing your documents electronically

                    •free access to view and print your e-filed documents

                    •limiting your number of trips to the courthouse

                    • paying any court fees on-line (credit card needed)

       To register for e-filing or for more Information about how e-filing works:

      • visit: www.nycourts.gov/efile-unrepresented or
      •contact the Clerk's Office or Help Center at the court where the case was filed. Court
       contact information can be found at www.nycourts.gov

                                           Page 1 of 2                         EFM-1
Case 1:21-cv-00074-LDH-CLP Document 1-1 Filed 01/06/21 Page 8 of 19 PageID #: 14




         To find legal information to help you represent yourself visit www.nycourthelp.qov

                                                       Information for Attorneys
                                              (E-filing is Mandatory for Attorneys)

         An attorney representing a party who is served with this notice must either:

                 1) immediately record his or her representation within the e-filed matter on the
                 NYSCEF site www.nycourts,qov/efile ; or

                 2)file the Notice of Opt-Out form with the clerk of the court where this action is
                 pending and serve on all parties. Exemptions from mandatory e-filing are limited to
                 attorneys who certify in good faith that they lack the computer hardware and/or
                 scanner and/or internet connection or that they lack(along with all employees subject
                 to their direction) the knowledge to operate such equipment.[Section 202.5-bb(e)]

         For additional information about electronic filing and to create a NYSCEF account, visit the
         NYSCEF website at www.nycourts.qov/efile or contact the NYSCEF Resource Center
        (phone: 646-386-3033; e-mail: nyscef@nycourts.gov).


 Dated: Auqust 26, 2020


   MICHAEL B.PALILLO,ESQ.
                                                         277 BROADWAY,SUITE 501
            Name
   MICHAEL B. PALILLO, P.C.                                NEW YORK, NY 10007
                 Firm Name                                             Address
                                                         (212)608-8959
                                                                        Phone

                                                           MPALILLOOPALILLOLAW.COM
                                                                    E-Mail


 To:     Schindler Elevator Corporation




                                                                                     2/24/20


       Index #                               Page 2 of 2                          EFM-1
    Case 1:21-cv-00074-LDH-CLP Document 1-1 Filed 01/06/21 Page 9 of 19 PageID #: 15
[FILED: KINGS COUNTY CLERK 08/26/2020 02:08 Pb                         INDEX NO. 515832/2020
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 08/26/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF KINGS
                                               X                             Index No.:
         PLINIO MOLINA and
                                                                             Date Purchased:
         MEOLI DEVORA,
                                                                             SUMMONS
                                Plaintiff(s),
                 -against-                                                   The Plaintiff designates
                                                                             KINGS COUNTY as Place of
                                                                             Trial
          SCHINDLER ELEVATOR CORPORATION,
                                                                             The Basis of Venue is Situs of
                                                                             Incident
                                Defendant(s).
                                                                             The subject incident occurred
                                                                X            inside of61 St. James Place,
                                                                             Brooklyn, NY in the South
          To the above named Defendant:                                      Elevator




                 YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a

         copy of your answer or, if the complaint is not served with this Summons,to serve a notice of

          appearance on the Plaintiff's attorneys within 20 days after the service ofthis Summons,

         exclusive ofthe day of service (or within 30 days after the service is complete if this Summons

         is not personally delivered to you within the State ofNew York); and in case of your failure to

          appear or answer,judgment will be taken against you by default for the relief demanded herein.

         Dated: New York, New York
                August 25, 2020

                                                             MICHAEL B.PALILLO,P.C.
                                                             Attorneys for Plaintiff(s)
                                                             277 Broadway, Suite 501
                                                             New York, New York 10007
                                                            (212)608-8959

         Defendants' Addresses:

         SCHINDLER ELEVATOR CORPORATION 28 Liberty Street, New York, New York 10005




                                                     1 of 10
    Case 1:21-cv-00074-LDH-CLP Document 1-1 Filed 01/06/21 Page 10 of 19 PageID #: 16
FILED: KINGS COUNTY CLERK 08/26/2020 02:08 P/4                                               INDEX NO. 515832/2020
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 08/26/2020




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF KINGS
                                                                  X
         PLINIO MOLINA and
         MEOLI DEVORA,
                                                                                VERIFIED COMPLAINT
                               Plaintiff(s),

                -against-

         SCHINDLER ELEVATOR CORPORATION,

                               Defendant(s).
                                                                  X
         COUNSELORS:

                Plaintiffs, PLINIO MOLINA and MEOLI DEVORA,complaining of Defendants, by her

         attorney, MICHAEL B. PALILLO,P.C., alleges upon information and belief as follows:

                1.             At all times hereinafter mentioned, PlaintiffPLINIO MOLINA was and

         still is a resident of the County of Westchester, State of New York.

                2.             At all times hereinafter mentioned, Plaintiff MEOLI DEVORA was and

         still is a resident ofthe County of Westchester, State of New York.

                3.             At all times hereinafter mentioned, Defendant, SCHINDLER

         ELEVATOR CORPORATION,[hereinafter known as "SCHINDLER"] was and still is a

         domestic corporation, duly authorized, organized and existing under and by virtue ofthe laws of

         the State of New York.

                4.             At all times hereinafter mentioned, Defendant,"SCHINDLER" was and

         still is a foreign corporation, with authorization to conduct business in the State ofNew York,

         organized and existing under and by virtue ofthe laws ofthe State of Delaware.




                                                     2 of 10
   Case 1:21-cv-00074-LDH-CLP Document 1-1 Filed 01/06/21 Page 11 of 19INDEX
                                                                        PageID  #: 17
FILED: KINGS COUNTY CLERK 08/26/2020 02:08 P4                                NO. 515832/2020
NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 08/26/2020




                 5.            At all times hereinafter mentioned,PRATT INSTITUTE, was and still is a

         domestic not-for-profit corporation, duly authorized, organized and existing under and by virtue

         ofthe laws of the State of New York.

                 6.            At all times hereinafter mentioned, Defendant,"SCHINDLER,"

         maintained a place of business in the State ofNew York.

                 7.            At all times hereinafter mentioned, Defendant,"SCHINDLER," transacted

         business in the County of Kings, State of New York.

                 8.            At all times hereinafter mentioned, Defendant,"SCHINDLER," regularly

         did or solicited business within the State of New York

                 9.            At all times hereinafter mentioned, Defendant,"SCHINDLER" derived

         substantial revenue from goods used or consumed or services rendered in the State of New York.

                 10.           At all times hereinafter mentioned, Defendant,"SCHINDLER," expected

         or should have expected its acts and business activities to have consequences in the State ofNew

         York.

                 11.           Upon information and belief, and at all dates and times hereinafter

         mentioned,PRATT INSTITUTE owned the premises known as "Higgins Hall" located at 61 St.

         James Place, County of Kings, State ofNew York [hereinafter known as the "PREMISES"]

         more specifically the South Elevator, NYC ID No: 3P10352 located thereat [hereinafter referred

         to as the"SOUTH ELEVATOR"]

                 12.           Upon information and belief, on and prior to August 26,2019,PRATT

         INSTITUTE entered into a contract with Defendant,"SCHINDLER"to perform work, labor,

         maintenance and/or services at the "PREMISES," more specifically in the"SOUTH

         ELEVATOR."




                                                     3 of 10
   Case 1:21-cv-00074-LDH-CLP Document 1-1 Filed 01/06/21 Page 12 of 19 PageID #: 18
FILED: KINGS COUNTY CLERK 08/26/2020 02:08 PM)                        INDEX NO. 515832/2020
NYSCEF DOC. NO. 1                                                                  RECEIVED NYSCEF: 08/26/2020




                13.          Upon information and belief, and at all dates and times hereinafter

         mentioned, Defendant,"SCHINDLER," installed the elevators at the "PREMISES" more

         specifically the "SOUTH ELEVATOR."

               14.           Upon information and belief, and at all dates and times hereinafter

         mentioned, Defendant,"SCHINDLER," maintained the elevators located at the "PREMISES"

         more specifically the"SOUTH ELEVATOR"

               15.           Upon information and belief, and at all dates and times hereinafter

         mentioned, Defendant,"SCHINDLER," controlled the elevators located at the "PREMISES"

         more specifically the"SOUTH ELEVATOR."

               16.           Upon information and belief, and at all dates and times hereinafter

         mentioned, Defendant,"SCHINDLER," operated the elevators located at the "PREMISES"

         more specifically the"SOUTH ELEVATOR."

               17.           Upon information and belief, and at all dates and times hereinafter

         mentioned, Defendant,"SCHINDLER," managed the elevators located at the "PREMISES"

         more specifically the"SOUTH ELEVATOR."

               18.           Upon information and belief, and at all dates and times hereinafter

         mentioned, Defendant,"SCHINDLER,"supervised the elevators located at the "PREMISES"

         more specifically the"SOUTH ELEVATOR."

               19.           Upon information and belief, and at all dates and times hereinafter

         mentioned, Defendant,"SCHINDLER,"inspected the elevators located at the "PREMISES"

         more specifically the"SOUTH ELEVATOR."




                                                   4 of 10
    Case 1:21-cv-00074-LDH-CLP
          e                    Document 1-1 Filed 01/06/21 Page 13 of 19 PageID #: 19
(FILED: KINGS COUNTY CLERK 08/26/2020 02:08 P4                         INDEX NO. 515832/2020
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 08/26/2020




                  20.             Upon information and belief, and at all dates and times hereinafter

          mentioned, Defendant,"SCHINDLER," repaired the elevators located at the "PREMISES" more

          specifically the "SOUTH ELEVATOR."

                 21.              Upon information and belief, and at all dates and times hereinafter

          mentioned, Defendant,"SCHINDLER," performed preventive maintenance of the elevators

          located at the "PREMISES" more specifically the"SOUTH ELEVATOR."

                 22.              That on August 26, 2019, at approximately 9:30 p.m., Plaintiffs PLINIO

          MOLINA and MEOLI DEVORA,were lawfully present as employees ofPRATT INSTITUTE

          inside ofthe "PREMISES."

                 23.              That on August 26, 2019, at approximately 9:30 p.m., Plaintiffs PLINIO

         • MOLINA and MEOLI DEVORA were inside the "PREMISES" and more specifically the

         "SOUTH ELEVATOR."

                 24.              That at all dates and times hereinafter mentioned, Defendant,

         "SCHINDLER," its agents, servants and/or employees, was under a duty to keep and maintain

          the elevators located at the "PREMISES," in a reasonably safe condition for all persons lawfully

          thereat, including the Plaintiff's.

                 25.              That on August 26,2019, at approximately 9:30 p.m. while the

         "PREMISES" and more specifically inside the "SOUTH ELEVATOR"the Plaintiffs were

          caused to sustain serious personal injuries due to a condition dangerous and defective, to wit the

         "SOUTH ELEVATOR," suddenly and unexpectedly descended into the basement ofthe

         "PREMISES."

                 26.              That the accident and injuries sustained by the Plaintiffs, PLINIO

          MOLINA and MEOLI DEVORA,were due to the actions ofthe Defendant and took place by




                                                        5 of 10
   Case 1:21-cv-00074-LDH-CLP Document 1-1 Filed 01/06/21 Page 14 of 19 PageID #: 20
FILED: KINGS COUNTY CLERK 08/26/2020 02:08 PM)                        INDEX NO. 515832/2020
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 08/26/2020




         reason ofthe negligence, carelessness and recklessness of Defendant, its agents, servants and/or

         employees in the installation, ownership, operation, maintenance, management,inspection,

         supervision, repair and control ofthe aforementioned premises, more specifically the South

         Elevator, NYC ID No: 3P10352, without any negligence on the part ofPlaintiffs contributing

         thereto, and in causing, allowing, permitting and/or creating said premises to develop a

         dangerous, defective, hazardous, unsafe and trap-like condition, and to be, become and remain in

         such condition; in causing, allowing, permitting and/or creating said premises and parts thereof,

         as described herein, to fall into such a state of disrepair that it constituted a public and private

         nuisance and trap for the unaware; in failing to make adequate and/or proper inspections and

         repairs to prevent the development of the aforesaid condition for the unaware,and more

         particularly for Plaintiffs herein; in failing to supervise and control the inspection activities of its

         agents, servants and/or employees; in failing to hire and employ adequate, properly trained

         and/or sufficient personnel for the purposes of supervising, inspecting, maintaining and repairing

         said premises; in failing to hire and employ any personnel for any or all ofthe aforementioned

         purposes; in hiring and employing incompetent, untrained, inadequate and insufficient numbers

         of personnel to perform supervision, inspection and maintenance duties at the aforesaid

         premises; in failing to train and supervise its agents, servants and/or employees in the proper and

         necessary inspection and maintenance of said premises; in failing to promulgate and enforce

         sufficient rules and regulations for safety standards in said premises; in causing injury to

         Plaintiffs; in failing to keep Plaintiffs free from injury notwithstanding the fact that Defendant,

         its agents, servants and/or employees knew of, observed, permitted, caused and/or created the

         aforesaid defective condition; failing to provide Plaintiffs with a safe premises; in evincing a

         conscious, callous, wanton and utter disregard for the health, safety and welfare of others, of




                                                        6 of 10
   Case 1:21-cv-00074-LDH-CLP Document 1-1 Filed 01/06/21 Page 15 of 19 PageID #: 21
FILED: KINGS COUNTY CLERK 08/26/2020 02:08 PM)                        INDEX NO. 515832/2020
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 08/26/2020




         invitees and more particularly ofPlaintiffs herein; in failing to warn Plaintiff's or the general

         public about the aforementioned defect and/or condition; in affirmatively creating said defect

         and condition, all of which Defendant had actual notice and/or constructive notice of, caused and

         created, and/or constituted a recurring condition; in allowing and permitting said premises to be

         and remain in such a hazardous, dangerous and defective condition; in creating and maintaining

         a menace, hazard, nuisance and trap thereat; in failing to place signs, barricades, warnings and/or

         other devices to apprise persons of the dangerous, unsafe condition thereat; in failing to properly

         maintain said premises; in improperly maintaining said premises; and in generally being

         negligent and reckless in the premises; and in failing to secure said premises so as not to cause

         injuries to Plaintiffs, all in violation ofthe laws, statutes, ordinances and regulations made and

         provided for the safe and proper operation, ownership, maintenance and control of said premises.

         Plaintiffs further relies upon the doctrine ofres ipsa loquitur.

                 27.             The Defendant, their agents, servants and/or employees were negligent,

         careless and reckless in the ownership, operation, maintenance, control and management of the

         aforementioned "SOUTH ELEVATOR."

                 28.             The Plaintiffs will also rely on the doctrine of"RES IPSA LOQUITOR."

                          AS AND FOR A FIRST CAUSE OF ACTION ON BEHALF
                                         OF PLINIO MOLINA

                 29.             Plaintiffs repeat, reiterate and reallege each and every allegation set forth

          herein as if more fully set forth herein at length.

                 30.            That by reason ofthe foregoing, Plaintiff, PLINIO MOLINA,

         has sustained severe personal injuries, has been rendered sick, sore, lame and disabled; has been

         Incapacitated from his normal activities and employment; has incurred expenses and medical

         treatment; has sustained severe pain and suffering; lost earnings; mental anguish and will




                                                        7 of 10
   Case 1:21-cv-00074-LDH-CLP Document 1-1 Filed 01/06/21 Page 16 of 19 PageID #: 22
FILED: KINGS COUNTY CLERK 08/26/2020 02:08 Plall                       INDEX NO. 515832/2020
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 08/26/2020




         continue to do so; and will require medical attention in the future, all to his damages.
                    31.       That by reason ofthe foregoing, PlaintiffPLINIO MOLINA has sustained

         damages in a sum which exceeds the jurisdictional limitations of all lower Courts.

                          AS AND FOR A FIRST CAUSE OF ACTION ON BEHALF
                                        OF MEOLI DEVORA

                    32.          Plaintiffs repeat, reiterate and reallege each and every allegation set forth

         herein as if more fully set forth herein at length.

                    33.         That by reason of the foregoing, Plaintiff, MEOLI DEVORA,has

         sustained severe personal injuries, has been rendered sick, sore, lame and disabled; has been

         incapacitated from his normal activities and employment; has incurred expenses and medical

         treatment; has sustained severe pain and suffering; lost earnings; mental anguish and will

         continue to do so; and will require medical attention in the future, all to his damages.

                    34.         That by reason of the foregoing, Plaintiff MEOLI DEVORA has

         sustained damages in a sum which exceeds the jurisdictional limitations of all lower Courts.

                  WHEREFORE,PlaintiffPLINIO MOLINA demands judgment against the Defendant

         on the first cause of action, in a sum which exceeds the jurisdictional limitations of all lower

         Courts, and the Plaintiff MEOLI DEVORA,demands judgment against the Defendant on the

         second cause of action in a sum which exceeds the jurisdictional limitations of all lower Courts,

         and for such other and further relief as this Court deems just, proper and equitable under the

         circumstances

         Dated: New York, New York
                August 25,2020
                                                                MICHAEL B.PALILLO,P.C.
                                                                Attorney for Plaintiff(s)
                                                                277 Broadway, Suite 501
                                                                New York, New York 10007
                                                               (212)608-8959




                                                        8 of 10
    Case 1:21-cv-00074-LDH-CLP Document 1-1 Filed 01/06/21 Page 17 of 19 PageID #: 23
WILED: KINGS COUNTY CLERK       08/26/2020 02:08 PM)                   INDEX NO. 515832/2020
NYSCEF DOC. NO. 1                                                                              RECEIVED NYSCEF: 08/26/2020




                 Michael B. Palillo, an attorney duly admitted to practice law in the Courts of the State of

         New York affirms the following under penalties of perjury:

                 I am the attorney for the Plaintiff(s) in the above captioned matter. I have read the

         foregoing Summons and Verified Complaint and know the contents thereof; the same is true to

         my knowledge, except as to matters therein stated to be alleged upon information and belief, and

         as to those matters I believe it to be true based on a review of the files maintained in this office

         and conversations had with the Plaintiff(s). The reason why this verification is made by the

         undersigned attorney rather than the Plaintiff(s) is that the Plaintiff(s) do/does not reside in the

         County were in I maintain my office for the practice oflaw.

         Dated: New York, New York
                August 25, 2020
                                                               ..*1/7/t...i9,om
                                                                              . ........
                                                                                           •



                                                                             Michael B. Palillo




                                                       9 of 10
    Case 1:21-cv-00074-LDH-CLP Document 1-1 Filed 01/06/21 Page 18 of 19 PageID #: 24
FILED: KINGS COUNTY CLERK 08/26/2020 02:08 PM)                                  INDEX NO. 515832/2020
NYSCEF DOC. NO. 1                                                         RECEIVED NYSCEF: 08/26/2020




         Index No.

         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF KINGS


         PLINIO MOLINA and
         MEOLI DEVORA,

                             Plaintiff(s),

               -against-

         SCHINDLER ELEVATOR CORPORATION,

                             Defendant(s).



                                 SUMMONS & VERIFIED COMPLAINT




                                            Michael B. Palillo P.C.
                                           Attorneysfor Plaintiff(s)
                                        Office and Post Office Address:
                                          277 Broadway, Suite 501
                                             New York,NY 10007
                                               (212)608-8959
                                     (212)608-0304 Fax(Not for Service)
                                           MPalilloRPalilloLaw.com
                                              (Not for Service)


         Signature(Rule 130-1.1-a)


         MICHAEL B.PAULL°,ESQ.




                                                 10 of 10
 Case 1:21-cv-00074-LDH-CLP Document 1-1 Filed 01/06/21 Page 19 of 19 PageID #: 25


              NYSCEF - Kings County Supreme Court
              Confirmation Notice
              The NYSCEF website has received an electronic filing on 08/26/2020 02:08 PM. Please keep this notice
              as a confirmation of this filing.
                                                    515832/2020
                             PLINIO MOLINA et al v. SCHINDLER ELEVATOR CORPORATION
                                         Assigned Judge: None Recorded


               Documents Received on 08/26/2020 02:08 PM
              Doc #       Document Type
              1           SUMMONS + COMPLAINT
                          Summons and Verified Complaint


               Filing User
              Michael B PaliIlo I mpalillo@palillolaw.com I 212-608-8959
              277 Broadway Suite 501, New York, NY 10007



               E-mail Notifications
              An email regarding this filing has been sent to the following on 08/26/2020 02:08 PM:


                MICHAEL B. PALILLO - mpalillo@palillolaw.com



               Email Notifications NOT Sent

                 Role                 Party                                  Attorney
                 Respondent           SCHINDLER ELEVATOR                      No consent on record.
                                      CORPORATION
              * Court rules require hard copy service upon non-participating parties and attorneys who have opted-out or declined
              consent.




Hon. Nancy T. Sunshine, Kings County Clerk and Clerk of the Supreme Court - kcco-efile@nycourts.gov
Phone: Phone: 347-404-9766 or 347-404-9762     Website: https://www.nycourts.govicourts/2jd/kingsclerk/index.shtml

NYSCEF Resource Center, nyscef®nycourts.gov
Phone:(646) 386-3033 I Fax:(212) 401-9146 I Website: www.nycourts.gov/efile

                                                      Page 1 of 1
